


Exhibit 10.58
















The E-government Construction Project of Huian County Phase 2































MAIN CONTRACT











































The contract is signed on May 14, 2007

in Huian County Fujian Province





- 1 -




--------------------------------------------------------------------------------

Party A:

Huian County Electronic Administration Management Co. Ltd.




Party B:

Expert Network (Shenzhen) Company Limited




Based on the good cooperative relation established between Party A and Party B
during the construction of E-government project of Huian County (Phase 1), as
well as to continue the development of Huian County E-government project, Party
A formally entrusts Party B to undertake the project of Huian County
E-government Construction (Phase 2).  Party A and Party B are abiding by the
principle of equality, voluntariness, fairness, sincerity and trust, and after
mutually agreed consultation, both parties A and B reach at the following
clauses, for both parties to observe.




Clause One  Specification Of Phase 2 Project




“the Project” means the project of Huian County E-government Construction
 (Phase 2) that Party A entrusts Party B to undertake, which includes the four
items of Social Security Information System, Smart Card System, the Promotion of
Application System and E-commerce System.  The Project includes the feasibility
research, design and construction of these four items.




Clause Two  Status Quo Of the Project




1.

The Project is situated in Huian County, Fujian Province.

2.

Before the Project starts, Party B shall have full understanding of the
condition of Party A, and shall have taken into considerations those factors
that might affect the construction of the Project and prepared corresponding
solutions.

3.

Party B should make all necessary preparations before the construction starts,
including setting up project items implementation plans with suppliers,
arranging construction workers and providing basic working and living conditions
for its employees.




Clause Three Time For Completion




1.

The construction of the Project is scheduled to commence on June 1, 2007 and
completes before January 31, 2008.  The overall construction period shall last
for 8 months.  The overall construction





- 2 -




--------------------------------------------------------------------------------

period is the total time for the completion of planning, design and construction
of the Project.


2.

Party B should adopt system engineering management method for the Project,
observe Party A’s construction period and as to assure the Project will be
completed as scheduled.


3.

The overall construction period encompasses time for construction preparation,
selection of suppliers, system installation, development and testing, and
acceptance check of the whole Project.


4.

If Party A’s default causes the Project to be delayed, it should coordinate
actively with Party B so as to ensure that the Project is completed as
scheduled.




Clause  Four Rights and Obligations of Party A and Party B




A.

Rights and Obligations of Party A




1.

Party A has the right to alter the construction design according to the actual
needs of Huian County’s development and to select or change the hardware
equipments and software systems in accordance with the altered design. Party B
shall redesign and replace the hardware equipments and software systems
according to Party A’s request. Party A shall bear the cost resulting from the
redesign.




2.

Party A has the right to examine at any given time the Project’s progress and
its quality and has the right to demand Party B to provide quarterly working
report and other specific reports concerning the Project construction.




3.

In case Party A finds that Party B‘s employees or its sub-contractors or
suppliers are unable to fulfill corresponding responsibilities, Party A has the
right to request Party B to replace them, and Party B shall do as requested.
Otherwise, Party A has the right to terminate the Contract and to demand Party B
to assume corresponding liabilities.




4.

Party A shall make the down payment to Party B for commencement of the works and
honor construction payment as per the Project’s





- 3 -




--------------------------------------------------------------------------------

progress.




5.

Party A shall be responsible for outward liaison coordination during the course
of the project, so as to provide a good outer environment for the project
construction. When the case so demands, part or the entire liaison coordination
job can be entrusted to B. In such case, conceret job assigning and
corresponding reimbursement should be stated on additional provisions.




6.

A should provide B documents related with the project.




7.

A should make decisions in writing which requires a decision being made.




8.

Other rights and obligations stipulated in the contract and attached provisions.




B Rights and obligations of Party B




1.

Party B shall use his own advantages and the implementation experience of Huian
County E-government Phase 1 Project to ensure the Huian County E-government
Phase 2 Project will be operated smoothly and completes on schedule.




2.

B confirms that it is in full command of conditions and circumstances at the
construction site and guarantees to complete the project within previously set
time frame and meeting pre-set quality standards at the same time, without
additional expenditure, unless otherwise stated in the contract.




3.

Selects superb suppliers to provide software and hardware systems required by
the project construction; selects certified enterprises as sub-contractors to
provide services required by the project. B should be held responsible to A for
acts of the above selected suppliers, sub-contractors and other auxiliary
members.




4.

Be responsible for the organization, construction, management、coordination and
implementation of the project.








- 4 -




--------------------------------------------------------------------------------

5.

Designates a site manager to be responsible for the overall work of the
construction site, and to handle events arising on the construction site.




6.

Submits quarterly construction schedules and quarterly project progress reports
to A.




7.

Accepts monitoring and inspection by A’s on-site management personnel and
provides convenience for such daily inspection.




8.

The time upon the completion of the E-government Construction of Huian County
Phase 2, the successful acceptance check, and the commissioning to A of the
project is the entry into the guarantee period. During the period, when any
quality issue arises, B is held responsible for repairs, replacement, and
returning of the products, and the resulting expenses.




9.

Submits technical documents within the scope of the project to A during the
project construction. They are to be arranged as is required so as to be used
for compiling project completion materials




10.

Coordinates with other professional sub-contractors.




11.

B has the responsibility and obligation to safeguard the project technical
confidentiality and should not provide any project related materials or
documents to another party without consent of A.




12.

Maintains the system during its trial operation and guarantee period.




13.

Provides the entire set of documents mentioned in the contract.




14.

Provides adequate professional training in relation to the project.




Clause Five   Installation, Development, Testing, Trial Running and Acceptance
Check of Software and Hardware Systems at the E-government Construction of Huian
County Phase 2




1.

Party B should provide “Detailed Technical Plans” to be approved by A. Work of
System Development can only begin after the approval.





- 5 -




--------------------------------------------------------------------------------

2.

During the development cycle of each application system, Party B should complete
the development and testing of each piece of application software. After the
system has been installed, A and the supplier will conduct preliminary
inspection of the system, and it shall be put into operation only if the
inspection is satisfactory.

3.

Within three working days after the application system has been operating for 20
days, A shall propose modification and perfection suggestions in writing to B,
and B shall finish modification and perfection of the system software within 10
days and submit to A for system inspection. A, B and the supplier will conduct
final inner inspection of the software system within five working days.

B should guarantee the Phase 2 of completion of software development, testing,
trial running, perfection, installation, training and acceptance check within
each application system working cycle as promised on the bid document.

4.

Transfer of the project and accompanying documents

Within 5 days, after the test and commissioning of each item. Party B should
transfer all the software and documents of whole project to Party A.  




Clause Six  Criterions for Construction Completion Acceptance Check




1.

The project conforms to relevant laws, regulations, standards and norms
proclaimed by the State and other authorities in charge.




2.

It can operate in stable and normal manners without additional materials,
equipments, parts or software, and can satisfy A and relevant government
departments in a reasonable way.




3.

Meets the needs and requirements of Huian County E-government Project.








- 6 -




--------------------------------------------------------------------------------

Clause Seven   Warranty, After-sales Services and Technical support




1.

B is responsible for warranty obligations to the project starting the day the
project is transferred to A after the successful construction completion
acceptance check of the project. The warranty scope should follow relevant
stipulations of the contract.

2.

Technical support, warranty and free maintenance of the project are one year,
counting from the day of the successful project completion acceptance check.

3.

During the warranty period, B should send staff for repair within 4 hours of
receiving repair notice from A, and should provide spare parts for maintaining
normal operation of the system. Otherwise A may have the repair done and let B
bear all the expenses as well as costs for loss.

4.

During the initial usage period (no more then 30 days), B should send qualified
and experienced technicians to stay on the site to handle emerging issues.

5.

For quality defects of the project during or before the warranty period, and
which are not a disruptive act of A, B is responsible for repair and all the
responsibilities.

6.

Technical supports, and maintenance services provided by B during the free
maintenance period are of quick response type. For failures of A’s system, B’s
technicians should arrive at the site within 24 hours and trouble shoot in the
quickest way. If the system is unable to operate normally within 48 hours, B
should provide spare equipments (systems) unconditionally to keep the system in
normal operation.

7.

B should set up specialized technical service system to ensure response speed
and service quality.

8.

B may continue o provide maintenance service with A’s consent after the free
maintenance period, but both parties are to sign separate maintenance contract.

9.

The following cases are not covered by the warranty service:

a: damages due to disruptive acts of A’s personnel;

b: A’s personnel replace or repair major equipments or software without B’s
consent;





- 7 -




--------------------------------------------------------------------------------



c: where laws or regulations exclude the warranty service.

For repair of damages in the above cases, proportional charge for materials is
due.

10.

Free maintenance and technical support only cover hardware and software products
provided to A by B, its sub-contractors or suppliers as stipulated in the
contract.

11.

B provides free technical support during the equipment warranty period.




Clause Eight  Contract Sum, Contracting Method, and Price Adjustment

1.

The total sum of the contract (including planning, design, hardware, software,
installation, testing and training etc. of the E-government Construction of
Huian County Phase 2) is RMB TWO HUNDRED FIFTY FIVE MILLION TWO HUNDRED EIGHTY
ONE THOUSAND ONE HUNDRED AND TWENTY ONLY. (￥255,281,120.00)  Pricing for each
sub-project is stated on the addendum.

The above price is Huian construction site price, and encompasses all fees and
taxes required by the state and all local authorities.

2.

Contracting method: lump-sum contract, with quality guaranteed within the
specified construction period. Project alterations are to be handled according
to relevant regulations of the contract.

3.

If changing needs of A result in increase of number of hardware equipments and
that of software expenditures, a supplementary contract will be signed between A
and B after mutual consultation to take care of the increased cost; if an
agreement can not be reached after the consultation, both parties shall
designate together a qualified appraisal institution to conduct appraisal, and
the increased cost will be born by A.

4.

B has considered and agreed to risks that might result from factors of changes
in salary, management cost, and equipment prices, and asks for no new demand.

Unless otherwise stated, all direct costs resulting from the project and other
costs related to the project are regarded as being included in the project
price.







- 8 -




--------------------------------------------------------------------------------






Clause Nine   Payment and Settlement Methods




1.

5% of the total construction project will be reserved for the settlement of the
completion of the entire project; and 5% of the total construction project will
be reserved as Deposit for the repairing and maintenance, after sales service
and technical support service of the project.

2.

Payment for the Project Fund

(1)

Party A shall pay Party B 50% of the Total Project price (SAY RMB ONE HUNDRED
TWENTY SEVEN MILLION SIX HUNDRED FORTY THOUSAND FIVE HUNDRED AND SIXTY ONLY
￥127,640,560.00)  within 5 working days after the contract has been signed.

(2)

Party A shall pay Party B 45% of the Total Project price (SAY RMB ONE HUNDRED
FOURTEEN MILLION EIGHT HUNDRED SEVENTY SIX THOUSND FIVE HUNDRED AND FOUR ONLY,
￥114,876,504.00 ) within 5 working days after the completion and passed of the
total Phase 2 project.




3. Payment for the Deposit of the Project After-sales Service

Party A shall pay Party B the after sales service deposit (5% of the total
project price, SAY RMB TWELVE MILLION SENEN THOUSAND SIXTY FOUR THOUSAND AND
FIFTY SIX ONLY ￥12,764,056.00) within ten working days after the date of the
technical support has been expired.




Clause Ten   Training

B promises to provide on site technical training for A. The training should be a
qualified one, and can be provided either by the OEMs, B or the sub-contractors.








- 9 -




--------------------------------------------------------------------------------

Clause Eleven   Force Majeure

When incidents beyond the control of human beings such as natural disasters,
wars, earthquakes, unexpected incidents, or governmental acts, take place, B
should take active measures to minimize loss, and should report on time loss
incurred and repair expenses. Damage to the project will be born by A, while
personnel casualties, damage to equipments and loss due to construction
suspension will be born by B.

If force majeure results in delayed execution or inability of complete execution
of the contract, then both parties shall consult to decide whether to continue
fulfilling the contract or not. If the contract is terminated, the acquired
interests of both parties should be returned to its counterpart.




Clause Twelve   Default Liabilities

1. B’s Default Liabilities:

1.

B should bear default liabilities for loss of A caused by B, its
sub-contractors, suppliers or auxiliary members (here under abbreviated as B),
and should compensate A for the loss and pay breach of the contract damages.

2.

If the construction can not proceed according to the project construction
schedule specified on the contract due to B’s sake, then for delay of each
working day, B pays to A 0.5‰ of the total amount of the contract as breach of
contract damages, but the total amount of breach of contract damages should not
exceed 20% of the total amount of the contract. If the delay is more than 150
days, B is deemed as unable to fulfill the contract, and should return to A all
the money having received from A, and pay to A 20% of the total amount of the
contract as breach of contract damages.

3.

If B is unable to deliver a specific system as required, it is regarded as
unable to deliver the whole project. In such a case, in addition to returning to
A all the money A has paid for the system, B should pay as breach of contract
damages 10% of the total amount of the contract.

4.

If B is unable to satisfactorily fulfill as stipulated in the contract the
after-sales service clauses, relevant service requirements and is still unable
to fulfill according to the contract after written notice from A, then it should
pay as breach of contract damages 5% of the total amount of the contract.





- 10 -




--------------------------------------------------------------------------------



5.

If varieties, types, specifications, quality or quantity of the hardware
equipments delivered by B do not conform to stipulations on the contract, then A
has the right to refuse the goods, and B is deemed as unable to deliver the
equipments.

6.

If B is unable to fulfill the contract or to meet the technical requirements or
system functions specified on technical plan appraised by the experts, and after
written notice from A, B is still unable to make amendment according to
requirements of the contract, or the technical requirements or system functions
specified on the technical plan or bid document are still unable to be attained,
then A has the right to demand B to terminate the project, to return all the
money A has paid, and to pay as breach of contract damages 20% of the total
amount of the contract.

2. A’s Default Liabilities:

1.

A should bear default liability for loss of B due to A’s sake, and should bear
resulting related costs. If it results in construction delay, the construction
period shall be postponed accordingly.

2.

If A demands returning of goods and it is due to its fault then A should pay to
B as breach of contract damages 20% of the value of the goods.

3.

If work can not proceed according to the schedule as stipulated on the contract
due to the fault of A, and it results in loss of B, then for delay of one
working day, the default party should pay to B as breach of contract damages
0.5% of the total amount of the contract, but total amount of the breach of
contract damages should not exceed 10% of the total amount of the contract.

4.

If A demands replacement of equipments in order to raise design standards or A
has other justifications, such as: related administration reforms are impeded,
and result in construction delay. In such case, neither party shall bear default
liabilities, but A should make appropriate compensations for B.

5.

If A is unable to make payment to B on time as stipulated on the contract, and
it results in heavy loss of B, then A should make a certain amount of
compensations for B, the amount to be decided according to actual loss incurred.





- 11 -




--------------------------------------------------------------------------------

Common Clause:

1.

Payment of breach of contract damages does not exempt the obligations of both
parties to continue to fulfill the contract.

2.

The party who terminates the contract without justifications should be
responsible to compensate the other party for all the economic losses incurred,
and should also bear related legal responsibilities.




Clause Thirteen

Alterations and Cancellation of the contract




Unless stipulated in the contract, neither party can alter or cancel the
contract unilaterally. Alterations or cancellation of the contract will be
discussed by both parties, be recorded in writing, and shall take effect only
after having been signed by authorized representatives of both parties. These
written records shall constitute part of the contract, and possess identical
legal effect.




Clause Fourteen   Termination of Contract




1.

If any party seriously violates the contract and causes it to be unable to be
fulfilled further, then the other party may notice its counterpart to terminate
the contract, and demand it to bear default liabilities, to compensate for all
the resulted economic loss and to pay breach of contract damages.

2.

If both parties mutually agree, the contract can be terminated        




Clause Fifteen   Resolution of Disputes




If the two parties have disputes on explanation or execution of clauses of the
contract, or on issues related to the project, then friendly consultation should
be pursued. If consultation does not work, arbitration may be applied for, or
lawsuit may be filed to a court.




Clause Sixteen   Etcetera Clause




1.

The sub-contractors B designates must be qualified institutions; A has the right
to examine qualifications of the sub-contractors and suppliers, and B should
cooperate. B bears legal responsibilities toward A for acts of the





- 12 -




--------------------------------------------------------------------------------

sub-contractors and suppliers.


2.

For issues that the contract does not address, both parties are to consult to
resolve. If other clauses or supplementary materials need to be supplemented
when in execution, then mutual agreement from and signatures of both parties are
needed. The signed supplementary clauses possess identical legal effect as the
contract.


3.

Addenda of the contract are integral part of the contract




Clause Seventeen   Effect of the Contract




The contract becomes effective immediately after representatives of both parties
have signed and put official seals on it. The contract has four copies, with
each party A and B in possession of two, and all the copies possess identical
legal effect.




Addenda of the contract possess identical legal effect as the contract.




The contract is effective until requirements of all clauses of the contract have
been met and realized.







Addendum I:

“The construction fees of items of Huian County E-government Construction
Projects Phase 2”




Addendum II:

“The description and fees of items of Huian County E-government Construction
Projects Phase 2”










Party A: Huian County E-government Management Company, Limited

Representative:

Date: May 14, 2007







Party B: Expert Network (Shenzhen) Company, Limited

Representative:

Date: May 14, 2007




Addendum I:

“The construction fees of items of Huian County E-government





- 13 -




--------------------------------------------------------------------------------

Construction Projects Phase 2”







Description

Price

The Smart Card System of Huian County E-government Construction

￥45,000,000.00

Social Medical Security Information System of Huian County E-government
Construction

￥40,000,000.00

The Project of Promotion Application of Huian County E-government Construction

￥75,781,120.00

The E-commerce System of Huian County E-government Construction

￥94,500,000.00

Total

￥255,281,120.00


















































- 14 -




--------------------------------------------------------------------------------

Addendum II:

“The description and fees of items of Huian County

E-government Construction Projects Phase 2”




1. The description and fees of Huian County Social Medical Security Information
System




Item

Product Name and Model

Qty

Unit Price

Amount

Network




Product

Intel 550T Switches

2

￥380,000.00

￥760,000.00

1000SX Mold Set     ES500MSXSST

2

￥22,965.00

￥45,930.00

3m Optical Soft Patch Cord

2

￥8,750.00

￥17,500.00

Intel 510T Switches

1

￥25,000.00

￥25,000.00

Intel 520T Switches

1

￥26,000.00

￥26,000.00

Cisco PIX-515UR Firewall

2

￥84,000.00

￥168,000.00

4 Port 10/100BaseT NIC PIX-4FE

2

￥21,000.00

￥42,000.00

Cisco 3660 Router

1

￥280,000.00

￥280,000.00

NM-1CE1U Mold Set

1

￥140,000.00

￥140,000.00

Cisco 3640 Router

1

￥210,000.00

￥210,000.00

NM-1FE-TX Mold Set

1

￥140,000.00

￥140,000.00

NM-1CE1U Mold Set

1

￥140,000.00

￥140,000.00

Intel Shiva D56 Browsing Server

1

￥230,000.00

￥230,000.00

56K Data Modem device

25

￥560.00

￥14,000.00

PC

Server

And

Accessories

xSeries 360 86863RX PC Server

8

￥376,250.00

￥3,010,000.00

IBM xSeries 350 86825RY PC Server

5

￥126,000.00

￥630,000.00

Harddisk

11

￥9,620.00

￥105,820.00

Case Set

5

￥61,250.00

￥306,250.00

Win. 2000 Adv. Ser. Operation System

4

￥73,500.00

￥294,000.00

Win. 2000 Server Operation System

5

￥17,500.00

￥87,500.00





- 15 -




--------------------------------------------------------------------------------





Notebook

And

Accessories

IBM P670 Notebook

2

￥3,910,000.00

￥7,820,000.00

SHARK Harddisk

2

￥2,450,000.00

￥4,900,000.00

Oracle 9i Data Bank for 60 User

2

￥19,000.00

￥38,000.00

Backup

Accessories

DLT 2/40 Backup Disk

1

￥750,000.00

￥750,000.00

Optical Fiber Channel Card

1

￥70,000.00

￥70,000.00

Legato Backup Software

1

￥450,000.00

￥450,000.00

Medical

And Insurance System

Software

Medical & Insurance Center Information System

1

￥2,800,000.00

￥2,800,000.00

Medical Organization Information System

21

￥100,000.00

￥2,100,000.00

Employment Service Agencies & Unemployment Insurance Management System

1

￥2,400,000.00

￥2,400,000.00

Pension Insurance Management System

1

￥2,000,000.00

￥2,000,000.00

Medical Insurance & Maternity Insurance Management System

1

￥2,000,000.00

￥2,000,000.00

Social

Insurance

System

Software

Occupational Injury Insurance Management System

1

￥2,000,000.00

￥2,000,000.00

Wage Receiving Management System

1

￥2,000,000.00

￥2,000,000.00

Labor Relationship Management System

1

￥2,000,000.00

￥2,000,000.00

Development of Job Skill Management System

1

￥2,000,000.00

￥2,000,000.00

Total After Discount

 

 

 

￥40,000,000.00





- 16 -




--------------------------------------------------------------------------------










2.

The description and fees of Huian County Smart Card System

Name

Price

TimeCOS Operation System

￥3,500,000.00

City Card

￥15,000,000.00

PSAM

￥3,500,000.00

Control Card

￥1,450,000.00

“Smart Card”XML Key System

￥4,500,000.00

City Card Issuing System

￥1,450,000.00

The Sub-system of Smart Card Management Center

￥6,000,000.00

Data Exchange Center System

￥2,000,000.00

Public Traffic Information Management System

￥3,200,000.00

Commerce, Finance and Consumption System

￥4,400,000.00

Total

￥45,000,000.00







3. The description and fees of the Promotion Application of Huian County
E-government




A. The fees of Promotion Software

The Client’s Terminal of Coordinated Office System

Inbox & Outbox Manager

￥2,700.00

News Release

￥1,400.00

File Manager

￥1,400.00

Notice Board

￥90.00

Daily Schedule

￥180.00

Conference Manager

￥180.00

Mail Box

￥180.00

Forum for Internal

￥180.00

Electric Magazine

￥310.00

MSN

￥270.00

The Client’s Terminal of Document Exchange System

Document Transmission

￥270.00

Document Track

￥270.00





- 17 -




--------------------------------------------------------------------------------





Document Urgency

￥270.00

Inbox

￥270.00

Contacts Manager

￥360.00

Document Enquiry

￥450.00

The Client’s Terminal of Unified Administration Approval System

Examination and Approval Module

￥3,600.00

Statistics Analysis

￥1,800.00

Inquiry Retrieval

￥1,400.00

Total（Yuan/set）

￥15,580.00




B. The fees of Promotion

Name of Department

Qty (set)

Total Unit Price（Yuan）

The Department of Huian County Committee

Office of County Committee

38

￥592,040.00

Confidential Information Department

8

￥124,640.00

City Organization Department

19

￥296,020.00

Aged Members Department

7

￥109,060.00

Marketing Division

18

￥280,440.00

Office of Culture

10

￥155,800.00

Warfare Division

11

￥171,380.00

General Office of Executive & Legislation

12

￥186,960.00

Office of Workers

18

￥280,440.00

Office of Party Appointed Workers

4

￥62,320.00

Office of Agriculture

28

￥436,240.00

Office of Editorial

6

￥93,480.00

Disciplinary Supervision Department

38

￥592,040.00

Data Archives Department

42

￥654,360.00

Committee & Party History Research Laboratory

5

￥77,900.00

Committee & Party School

45

￥701,100.00

Office of Birth Planning of the Directly Related Department

18

￥280,440.00

Office of Maintenance of the Water & Earth Committee

12

￥186,960.00





- 18 -




--------------------------------------------------------------------------------





Sub-Total

339

￥5,281,620.00

The Department of Huian County Government

Office of County Government

54

￥841,320.00

Department of Planning

52

￥810,160.00

Economy & Trade Department

46

￥716,680.00

Finance Department

72

￥1,121,760.00

Water Resources Department

64

￥997,120.00

Department of Foreign Trade & Economic Cooperation

32

￥498,560.00

Construction Department

62

￥965,960.00

Department of Civil Affairs

44

￥685,520.00

Grain Department

36

￥560,880.00

Department of Agricultural

66

￥1,028,280.00

Department of Forestry

61

￥950,380.00

Communications

75

￥1,168,500.00

Environmental Protection Department

48

￥747,840.00

Education Department

36

￥560,880.00

Scientific Technology Department

32

￥498,560.00

Labor & Social Security Department

44

￥685,520.00

Department of Land & Resources

89

￥1,386,620.00

Post Department

26

￥405,080.00

Personnel Department

69

￥1,075,020.00

Department of Public Security

539

￥8,397,620.00

Judicial Department

153

￥2,383,740.00

Culture and Sport Service Department

24

￥373,920.00

Department of Health

72

￥1,121,760.00

Department of Audit

164

￥2,555,120.00

Department of Statistics

228

￥3,552,240.00

Population & Family Planning Committee

62

￥965,960.00

Oversea Chinese Affairs Office

8

￥124,640.00

Department of religious Affairs

22

￥342,760.00

Department of Price

146

￥2,274,680.00





- 19 -




--------------------------------------------------------------------------------





Civil Defense Office

24

￥373,920.00

Department of Supervision

62

￥965,960.00

Tourism Department

68

￥1,059,440.00

Department of radio Film & Television

325

￥5,063,500.00

Local Taxation Bureau

199

￥3,100,420.00

State Taxation

253

￥3,941,740.00

Department of Industry & Commerce

236

￥3,676,880.00

Sub-Total

3593

￥55,978,940.00

　　

People’s Congress of County

28

￥436,240.00

Political Bureau

22

￥342,760.00

Communist Youth Party

14

￥218,120.00

Women’s Society

18

￥280,440.00

Commercial & Industry Society

8

￥124,640.00

Compatriots Society

6

￥93,480.00

Culture Society

12

￥186,960.00

Technology Coordination Society

34

￥529,720.00

Aged People Committee

6

￥93,480.00

Civil Servant Committee

4

￥62,320.00

Disability Society

8

￥124,640.00

Family Planning Society

8

￥124,640.00

Sub-Total

168

￥2,617,440.00

　

The Town And Village of Huian County　

Luo Cheng Town

66

￥1,028,280.00

Luoyang Town

62

￥965,960.00

Chongwu Town

70

￥1,090,600.00

Dongyuan Town

50

￥779,000.00

Zhangban Town

52

￥810,160.00

Dongling Town

42

￥654,360.00

Wangchuan Town

40

￥623,200.00

Tuzai Town

40

￥623,200.00

Luoyang Town

38

￥592,040.00

Huangtang Town

40

￥623,200.00

Shangxia Town

38

￥592,040.00





- 20 -




--------------------------------------------------------------------------------





Jingfeng Town

39

￥607,620.00

Qiao Town

38

￥592,040.00

Zishan Town

38

￥592,040.00

Xiao Town

47

￥732,260.00

Bai Qi Village

64

￥997,120.00

Sub-Total

764

￥11,903,120.00

Total

4864

￥75,781,120.00

4. The description and fees of the E-Commerce System of Huian County
E-government




1.

The composite fees of sub-items

Name of Sub-Item

Price

The Hardware platform of E-commerce

￥20,784,330.00

Security System of E-Commerce

￥9,500,000.00

Application Platform Software of E-Commerce

￥38,000,000.00

Application System of E-Commerce

￥26,016,000.00

Training

￥200,000.00

Total

￥94,500,330.00

Total after Discount

￥94,500,000.00




2.

The description and fees of sub-items

l

The Hardware platform of E-commerce

Name of Product

Product Model

Unit Pricec

Qty

Total

WEB Sever

E420R

￥1,680,000.00

4

￥6,720,000.00

Application Server

E3500

￥1,300,000.00

2

￥2,600,000.00

Dual Machine Hot Backup Software

LEGATO

￥1,900,000.00

1

￥1,900,000.00

Database server

E3500

￥1,320,000.00

2

￥2,640,000.00

CA Server

E420R

￥1,690,000.00

2

￥3,380,000.00

RAID

D1000

￥420,000.00

1

￥420,000.00

Firewall

E220R

￥190,000.00

2

￥380,000.00





- 21 -




--------------------------------------------------------------------------------





Router

CISCO2620

￥72,000.00

1

￥72,000.00

Switches

CISCO WS-C3550-48SMI

￥50,000.00

3

￥150,000.00

UPS

SANTEK

￥150,000.00

2

￥300,000.00

Machine Closet

　

￥15,000.00

5

￥75,000.00

Ethernet Switch Box

LS-B-6506R-AC220

￥75,000.00

1

￥75,000.00

AC Module

LS-PS-AC220

￥14,200.00

3

￥42,600.00

Route Module-Salience II

Salience II

￥180,000.00

2

￥360,000.00

8 ports Copper wire GBIC (RJ45)

LS-6506-GT8U

￥112,000.00

2

￥224,000.00

4 Ports optical (GBIC,SC)

LS-GB4C

￥98,000.00

1

￥98,000.00

Optical Receipt & Delivery Unified Module

GBIC-1300nm-1250Mb/s--3dBm--9.5dBm--14.4dBm-SC-10km

￥52,000.00

4

￥208,000.00

LAN Manapement Software

RTBMZLANA

￥150,000.00

1

￥150,000.00

　

　

　

　

￥19,794,600.00

System Integration

　

　

5%

￥989,730.00

　

　

　

　

　

Total

　

　

　

￥20,784,330.00




l

lSecurity System of E-Commerce

Name

Model

Qty

Unit Price

Toatl

CA System

X235-8671-21X

1

￥80,000.00

￥80,000.00

X235-8771-21X

2

￥100,000.00

￥200,000.00

KMC System

 

 

 

 





- 22 -




--------------------------------------------------------------------------------





 

X235-8671-21X

1

￥100,000.00

￥100,000.00

X235-8771-21X

1

￥150,000.00

￥150,000.00

Registration

System

X235-8871-21X

2

￥160,000.00

￥320,000.00

Terminal

A30 6824-43C(Black)

8

￥125,000.00

￥1,000,000.00

Encoder

SJY05-B

5

￥1,000,000.00

￥5,000,000.00

Other

X235-8671-21X

1

￥90,000.00

￥90,000.00

Network

WS-C2950-24

4

￥136,000.00

￥544,000.00

Network

CISCO2820XM

1

￥450,000.00

￥450,000.00

　

WIC-1T

1

￥70,000.00

￥70,000.00

　

EXP300

1

￥130,000.00

￥130,000.00

　

IBM 00N7991

1

￥127,500.00

￥127,500.00

Sub-total

　

　

　

￥8,261,500.00

System Integration （10%)

　

　

　

￥1,239,225.00

Total

　

　

　

￥9,500,725.00

Total after discount

 

 

 

￥9,500,000.00




l

Application Platform Software of E-Commerce




Software Name

Product Description

Version

Unit Price

Qty

Total

Development Environment: Developing Version Silver Stream Developer Edition(SDE)

STD:SDE-1 Standard Version. (Wintel-1 Development Volume)

3.5

￥300,000.00

1

￥300,000.00





- 23 -




--------------------------------------------------------------------------------





Operating Environment: Enterprise version SilverStream Enterprise Edition(SEE)

STD:SEE-1

(Sun Solaris 2-CPU)

3.5

￥2,300,000.00

3

￥6,900,000.00

　

SilverStream ePortal

STD:SEE-1

(Sun Solaris 2-CPU)

1

￥6,540,000.00

3

￥19,620,000.00

　

Brio Client machine/Server Client Terminal Product Designer

Designer for Windows/Unix

6.0C

￥320,000.00

8

￥2,560,000.00

Brio Sever Product

Brio Enterprise Server

Brio Enterprise Server for Unix

6.0C

￥3,000,000.00

2

￥6,000,000.00

Base on

 Brio Web Client Terminal Product

Brio.quickview 6.0C for Win &  Unix

100 Users

6.0C

￥360,000.00

2

￥720,000.00

Brio.insight 6.0C for Win & Unix

25 Users

6.0C

￥700,000.00

2

￥1,400,000.00

Oracle 8i for Solaris

8 Users

8.1.5

￥250,000.00

2

￥500,000.00

Total

￥38,000,000.00




l

Application System of E-Commerce




Name of System

Qty

Unit Price

Sub-Total

Electronic Business Door

 

 

 





- 24 -






--------------------------------------------------------------------------------




System

1

￥1,766,000.00

￥1,766,000.00

Internet Mall System

1

￥2,800,000.00

￥2,800,000.00

Corporate Erpsystear

30

￥715,000.00

￥21,450,000.00

　Total

　

　

￥26,016,000.00




l

The profession training for E-Commerce




Training Item

Day

No. of person

Unit Price（Yuan/pax）

Total

Hardware, Network Technology Training

10

20

￥1,000.00

￥20,000.00

Telectromic Business Application System Training

5

10

￥500.00

￥5,000.00

Corporate Terp System Training

10

250

￥700.00

￥175,000.00

Total

 

 

 

￥200,000.00














- 25 -


